Citation Nr: 1230494	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-42 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by bilateral arm numbness.

2.  Entitlement to service connection for a disorder manifested by bilateral hand numbness.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a back disorder.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to January 1946. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for back and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A disorder manifested by bilateral arm numbness is not currently shown and has not been shown at any time during the appeal period.

2.  A disorder manifested by bilateral hand numbness is not currently shown and has not been shown at any time during the appeal period.

3.  The RO denied service connection for back and bilateral knee disorders in a July 2003 rating decision and this decision was confirmed by the Board in February 2005.  Subsequently, by rating decisions dated in August 2005, March 2006 (knees only), and March 2009, the RO continued the previous denials, finding that the Veteran had failed to submit new and material evidence to reopen the previously denied claims.  
   
4.  The March 2009 rating decision is the last final decision prior to the Veteran's request to reopen his claim for back and bilateral knee disorders in October 2009.

5.  Evidence received since the March 2009 rating decision regarding the Veteran's claims for service connection for back and bilateral knee disorders is not cumulative of evidence previously of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  Service connection for a disorder manifested by bilateral arm numbness is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  Service connection for a disorder manifested by bilateral hand numbness is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


3.  The February 2005 Board decision as well as the August 2005, March 2006, and March 2009 ratings decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

4.  New and material evidence having been received, the claims of entitlement to service connection for back and bilateral knee disorders are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffers from bilateral arm and hand numbness as well as a back and bilateral knee disorders secondary to his service with the United States Army from January 1944 and January 1946.  Specifically, the Veteran contends that these disorders are the result of parachute jumping performed during his active service.  

1.  Bilateral arm/hand numbness

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
     
Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

The majority of the Veteran's service treatment records are unavailable as they are fire- related, referring to a 1973 fire at the National Personnel Records Center.  The Board notes that in a case where the service medical records are presumed destroyed, VA has a heightened obligation to explain its findings and conclusions, and to consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, a January 1946 separation examination shows a normal "musculoskeletal system."  The Veteran submitted a claim for pension benefits in December 1995, noting that he experienced arthritis in his hands.  In connection with this claim the Veteran was afforded a VA physical examination in January 1996.  At that time the Veteran reported that he began experiencing pain in his hands 20 years earlier (approximately 1976) but did not seek medical treatment for the pain until 1990.  The impression was degenerative joint disease, bilateral hands.  By rating decision dated in January 1996 the RO granted nonservice-connected pension benefits.    

In October 2009 the Veteran filed a claim for service connection for bilateral arm and hand numbness.  The Veteran was not afforded a VA examination with regard to this claim.  However, in April 2011 the Veteran also submitted a claim for service connection for in-service cold weather injuries to his hands and feet.  He was afforded a VA contract examination with regard to this cold injuries claim in May 2011.  Significantly, this examination showed X-ray evidence of moderate to advanced osteoarthritis most prominent at the distal interphalangeal joints and lateral wrist with mild diffuse osteopenia of the right hand and moderate to advanced osteoarthritis most prominent at the proximal and distal interphalangeal joints with mild diffuse osteopenia of the left hand.  Neurological examination of the upper extremities revealed that motor function was within normal limits.  Sensory examination to pinprick/pain, touch, position, vibration, and temperature was intact on the right and left.  The right upper extremity revealed biceps jerk 2+ and triceps jerk 2+.  Brachioradialis on the right was 2+ and the right finger jerk was 2+.  The left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  Brachioradialis on the left was 2+ and the left finger jerk was 2+.  The examiner wrote that there was no evidence of cold weather injuries of the upper extremities.  

By rating decision dated in March 2012 the RO granted service connection for several disorders including disorders of the hands, specifically the following: residuals of cold weather injury left hand with osteoarthritis, osteopenia, assigning a 20 percent disability rating effective April 28, 2011; residuals of cold weather injury right hand and wrist with osteoarthritis, osteopenia, assigning a 20 percent disability rating effective April 28, 2011.  

Here, the Veteran has been diagnosed with a bilateral hand disorder, specifically, residuals of cold weather injury both hands with osteoarthritis and osteopenia.  He is already service connected for this disorder and he has not been diagnosed with a separate neurological disorder of the hands/arms.  Given the evidence of record, the Board finds that service connection for another separate disorder manifested by bilateral arm/hand numbness is not warranted as there is no diagnosis of a separate non-service-connected disorder manifested by bilateral arm/hand numbness.  Current disability is required in order to establish service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered carefully the Veteran's lay statements in support of his contention that he has a current disorder manifested by bilateral arm/hand numbness; however, the Board observes further that the Veteran is not capable of providing a medical diagnosis of such a disorder, because a diagnosis is not something that can be seen on lay observation and requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Veteran is service-connected for cold weather injury residuals of both hands, involving osteoarthritis and osteopenia.  As there is no current diagnosis of a separate neurological disorder of the hands/arms, service connection for a disorder manifested by bilateral arm and hand numbness is not warranted.    

2. Back and bilateral knee disorders

The Veteran submitted his original claim for service connection for back and bilateral knee disorders in February 2003.  The RO denied this initial claim in a July 2003 rating decision, finding that there was no evidence of back or knee problems during service and no evidence of any current disorder of the back or knees.  The Veteran appealed this initial decision.  In a February 2005 decision, the Board found that the Veteran did have current disorders of the back and knees but confirmed the RO's denial of the Veteran's claims finding that there was no nexus between the current back and bilateral knee disorders and the Veteran's military service.  The Board's decision of February 2005 is final.  38 U.S.C.A. § 7104(b) (West 2002).  

Subsequently, by rating decisions dated in August 2005, March 2006 (knees only), and March 2009 the RO continued the previous denials, finding that the Veteran had failed to submit new and material evidence to reopen the previously denied claims.  Although the RO provided notice of these denials the Veteran did not perfect an appeal to any of these decisions.  Thus, the August 2005, March 2006, and March 2009 rating decisions are also final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.    

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

The evidence of record at the time of the February 2005 Board decision included the Veteran's January 1946 separation examination which showed a normal "musculoskeletal system."  Also of record was a VA physical examination dated in January 1996 noting complaints of pain in the knees beginning in the 1970s, but also noting a lack of medical treatment for the pain until 1990.  The impression was chondromalacia, bilateral knees.  Furthermore, the record included February 2003, September 2003, and January 2004 statements from Dr. C.B.M., the Veteran's private treating physician, wherein the physician noted the Veteran's current arthritis of the back and knees, the Veteran's in-service history of parachute jumping, the statement that "airborne jumps and landings can cause distress to the knees, hips, and back," and an opinion that "it is more likely than not that [the Veteran's] problems with his hips, knees, and back are directly caused by his duties in the Army's airborne infantry."  Moreover, the record included a February 2004 VA examination report wherein the examiner diagnosed arthritis and degenerative disc disease of the spine as well as arthritis of the knees.  The examiner noted the Veteran's in-service history of parachute jumping as well as his post-service history of manual labor, the Veteran's reported onset of joint problems in 1975, the first confirmation of arthritis in January 1996, and the opinion that it was "not likely that the Veteran's current arthritis of the knees, hips, and lumbar spine are related to his occupation as a paratrooper during military service."               

Subsequently, by rating decisions dated in August 2005, March 2006 (knees only), and March 2009 the RO continued the previous denials, finding that the Veteran had failed to submit new and material evidence to reopen the previously denied claims.  In connection with these claims the Veteran submitted another statement from Dr. C.B.M. relating his current joint problems to his in-service parachute jumping, as well as a March 1945 "Jump Manifest" noting that the Veteran did, in fact, serve as a parachute jumper during military service.    

In October 2009 the Veteran filed a claim to reopen.  In connection with this claim, the Veteran submitted private treatment records from Dr. M.K. dated from April 2010 to June 2010 noting problems with the Veteran's knees as well as a September 2011 statement from Dr. B.C. wherein the doctor opined that "the early states of osteoarthritis could have formed early in [the Veteran's] career as a paratrooper."  

Notably, in April 2011 the Veteran submitted a claim for service connection for in-service cold weather injuries to his hands and feet.  He was afforded a VA contract examination in May 2011 and by rating decision dated in March 2012 the RO granted service connection for several disorders of the lower extremities including the following:  residuals of cold weather injury left foot with onychomycosis, hallux valgus deformity, and osteoarthritis mainly at distal toes with small calcaneal spur assigning a 30 percent disability rating effective April 28, 2011; residuals of cold weather injury right foot with onychomycosis, moderate hallux valgus, and osteoarthritis mainly at distal toes assigning a 30 percent disability rating effective April 28, 2011; peripheral artery disease, right lower extremity as a residual of cold weather injury assigning a 20 percent disability rating effective April 28, 2011; peripheral neuropathy, right lower extremity as a residual of cold weather injury assigning a 10 percent disability rating effective April 28, 2011; and peripheral neuropathy, left lower extremity as a result of cold weather injury assigning a 10 percent disability rating effective April 28, 2011.  

Upon review of the record, the Board finds that evidence received since the March 2009 rating decision is new and material.  Specifically, the Board finds the September 2011 statement from Dr. B.C. as well as the May 2011 VA cold injuries examination along with the subsequent grant of service connection for several joint disorders to be both new and material.  These records were not of record at the time of the March 2009 rating decision, relate to the unestablished fact of a nexus between the Veteran's current back and bilateral knees disorders with either the Veteran's military service or a service-connected disorder necessary to substantiate the claims for service connection for back and bilateral knee disorders, and raises a reasonable possibility of substantiating these claims on the merits.  Therefore, the claims are reopened.  38 U.S.C.A. § 5108.


Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the back and bilateral knee issues, the Board is granting the benefit sought on appeal to the limited extent of reopening the claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless for purposes of the limited adjudication of reopening the claims, and will not be further discussed.  

With regard to the bilateral arm/hand numbness issues, the RO provided the appellant pre-adjudication notice by letter dated in January 2010.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained all available service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a disorder manifested by bilateral arm numbness is denied.

Service connection for a disorder manifested by bilateral hand numbness is denied.

New and material evidence having been presented to reopen the claim of entitlement to service connection for a back disorder, the claim is reopened.  To this extent, the appeal is granted.

New and material evidence having been presented to reopen the claim of entitlement to service connection for a bilateral knee disorder, the claim is reopened.  To this extent, the appeal is granted.


REMAND

As noted above, new and material evidence has been received to reopen the claims for service connection for back and bilateral knee disorders.  After further development, the AMC/RO must readjudicate the claim on a de novo basis.

As above, a February 2004 VA examination report shows diagnoses of arthritis and degenerative disc disease of the spine as well as arthritis of the knees.  By rating decision dated in March 2012 the RO granted service connection for several disorders of the lower extremities including the following:  residuals of cold weather injury left foot with onychomycosis, hallux valgus deformity, and osteoarthritis mainly at distal toes with small calcaneal spur; residuals of cold weather injury right foot with onychomycosis, moderate hallux valgus, and osteoarthritis mainly at distal toes; peripheral artery disease, right lower extremity as a residual of cold weather injury; peripheral neuropathy, right lower extremity as a residual of cold weather injury; and peripheral neuropathy, left lower extremity as a result of cold weather injury.

At this point, it appears that the Veteran's back and bilateral knee disorders could be related to his now, several service-connected disorders of the lower extremities.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  38 C.F.R. § 3.310 (pertaining to secondary service connection).

While the Veteran was afforded a VA contract examination with regard to his claimed cold injury residuals of the lower extremities in March 2011, the examiner did not address whether the Veteran's current back and/or bilateral knee disorders are related to his now service-connected disorders of the lower extremities or whether the service-connected disorders of the lower extremities have aggravated the Veteran's current back and/or bilateral knee disorders.  As such, a remand is necessary to obtain such an opinion.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction (AOJ) should arrange for the Veteran to be afforded a VA joints examination to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back and bilateral knee disorders are related to his military service, to include as secondary to or aggravated by a service-connected disorder (residuals of cold weather injury left foot with onychomycosis, hallux valgus deformity, and osteoarthritis mainly at distal toes with small calcaneal spur; residuals of cold weather injury right foot with onychomycosis, moderate hallux valgus, and osteoarthritis mainly at distal toes; peripheral artery disease, right lower extremity as a residual of cold weather injury; peripheral neuropathy, right lower extremity as a residual of cold weather injury; and peripheral neuropathy, left lower extremity as a result of cold weather injury).  

A.  Does the Veteran have a current disorder of the back and/or bilateral knees?

B.  Did the Veteran's back and/or bilateral knee disorders have their onset in service; or, are they otherwise related to the Veteran's active military service?

C.  Did either one of or a combination of the Veteran's service connected disorders (i.e., residuals of cold weather injury left foot with onychomycosis, hallux valgus deformity, and osteoarthritis mainly at distal toes with small calcaneal spur; residuals of cold weather injury right foot with onychomycosis, moderate hallux valgus, and osteoarthritis mainly at distal toes; peripheral artery disease, right lower extremity as a residual of cold weather injury; peripheral neuropathy, right lower extremity as a residual of cold weather injury; and peripheral neuropathy, left lower extremity as a result of cold weather injury) cause the Veteran to develop either his back and/or bilateral knee disorders?

D.  Does either one of or a combination of the Veteran's service connected disorders cause an aggravation (permanent worsening) of either the back and/or bilateral knee disorders beyond their natural progress?  If so, the examiner should identify the clinical signs and manifestations of his orthopedic disorders which establish: (i) the baseline level of severity of his orthopedic disorders before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) of his orthopedic disorders; and (ii) the current level of severity of his orthopedic disorders at (or after) the onset of aggravation (permanent worsening).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is not able to provide an opinion, he or she should explain why.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The AMC/RO should then review the record and ensure that all the above actions are completed.  When the AMC/RO is satisfied that the record is complete and the examination is adequate, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the AMC/RO must furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


